In view of the presumptions that attend the correctness of the judgment of the trial court, and in view of the fact that Ab Stroope consented to the alteration of the deed in the particular mentioned, and that his wife had theretofore joined in the deed and left it with her husband as manager of the community property to be delivered, I think there is a justifiable implication of authority in the husband as such community property manager to make the alteration, particularly since there is no suggestion that the alteration is or could be prejudicial to or in fraud of the wife.
The judgment should either be affirmed or the cause remanded for a finding by the trial court of the specific facts as to consent by Mrs. Ab Stroope to the alteration effected by her husband, after further proof, if necessary.